DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (from IDS ~ Dietary marine-derived long-chain monounsaturated fatty acids and cardiovascular disease risk: a mini review, Lipids in Health Disease, 2016, 15:201) and Hill (Combining fish-oil supplements with regular aerobic exercise improves body composition and cardiovascular disease risk factors, Am J Clin Nutr 2007;85:1267-74). This is a new rejection with additional references to take into account the amendments filed on 04/06/2022.
Yang’s general disclosure is a scientific review on fish oils and their effects on cardiovascular disease (see abstract).
Yang teaches that “Fish and fish oil consumption has been shown in multiple studies to be related to reduced incidence of sudden cardiac death and total mortality [5–7]. Epidemiologic studies have also found that a high intake of small and medium size fish (mackerel, sardine, saury and eel) was associated with a lower risk of type 2 diabetes” (see page 1, background) and “Several animal studies have reported that LCMUFA–rich marine oil, improved CVD risk factors” and atherosclerosis (see page 3, Animal Studies). 
Yang also teaches the specific monounsaturated fatty acids (MUFA’s) and polyunsaturated fatty acids (PUFA’s) which are found in certain fish oils, more specifically saury oil. Yang teaches that saury oil contains monounsaturated fatty acids with 20 carbon atoms and are found in saury oil at higher than 10% and that the saury oil contains n-3 polyunsaturated fatty acid and n-6 polyunsaturated fatty acid with the n-3 polyunsaturated fatty acid being greater than 4.0 of the n-6 polyunsaturated fatty acid (see Table 1). 
Yang also teaches the administration of saury oil of a time frame of 6 weeks and 18 weeks showed improved features in metabolic syndrome (see page 3, Animal Studies).
Yang also teaches about the triglycerides eicosapentaenoic acid (C20:5 n-3; EPA) and docosahexaenoic acid (C22:6 n-3; DHA) contained within saury oil can help prevent cardiovascular disease (see abstract).
Yang does not specifically teach that the administration would increase a flow-mediated dilation value in a human subject. 
Hill’s general disclosure is a scientific report on fish-oil supplements and aerobic exercise improving cardiovascular disease risk (see abstract).
Hill teaches that fish oil supplements containing n-3 fatty acids (FAs) can independently improve cardiovascular and metabolic health (see abstract) and teaches that for the clinical assessments for the trial conducted that endothelial function was assessed through the use of flow-mediated dilation (FMD) (see clinical assessment, page 1269). Hill teaches that “the results of this study confirm that regular supplementation with a moderate dose of DHA-rich FO can improve multiple cardiovascular risk factors (ie, plasma triacylglycerols, HDL cholesterol, and FMD) and that post hoc analysis found a significantly (P < 0.01) greater improvement in FMD with FO than with SO by 12 wk (see Effects on cardiovascular risk factors and table 1, pages 1270-1271). Hill thus teaches effective amounts that would result in improvement of FMD (see study design and intervention).
Therefore, the inventions are not patentably distinct form one another and administering the saury oil of the referenced invention would have the same effects as the instant invention for improving endothelial function and FMD since it comprises of the same ingredients. 
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filling date to use saury oil which comprises the 20 carbon MUFA’s and n-3 and n-6 PUFA’s in the instantly specified ratios as either a food or pharmaceutical composition for improving vascular endothelial function in a human subject because Yang teaches that certain fish oils, specifically saury oil containing LC-MUFA’s and PUFA’s can improve type 2 diabetes, atherosclerosis and CVD which are known diseases of endothelial dysfunction. It would have been obvious to optimize the active ingredients to the instantly claimed amounts because these specific amounts have been disclosed in the art and optimizing the active ingredients already known to have the same effect would be something a person of ordinary skill could do without undue experimentation. It would have been further obvious given the prior art for a person having ordinary skill to understand that the components within the administered fish oil would allow for an improvement in the flow-mediated dilation value because as Hill teaches DHA-rich fish oil can improve FMD in human subjects (see clinical assessment page 1269).

Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. The applicant argues that the relied upon art does not teach that the administration would improve flow-mediated dilation, however this is no longer the case because the office has brought in a secondary reference that teaches wherein flow mediated dilation is improved upon when fish oil supplements are administered. 
The applicant also argues that since the Yang’s reference explains that more research is needed to establish the effect of LCMUFA-rich fish oils benefits on atherosclerosis and CVD risk that this is reason enough to believe that a person skilled in the art would not rely upon their teaching in using fish oil to improve vascular function. The teachings of Yang suggests that LCMUFAs have an effect on CVD factors and the teaching also show that saury oil which contain the same LCMUFAs as the instantly claimed and other beneficial PUFAs such as DHA would improve cardiovascular function. The teaching does not have to guarantee with absolute certainty that the LCMUF’s would have to have this benefit. 
Also, with the given knowledge from the secondary reference, Hill shows that the same DHA-rich oils contained within the saury oil would improve FMD and vascular function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        
/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655